Case 4:15-cr-20155-LVP-MJH ECF No. 17, PageID.112 Filed 01/19/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF
AMERICA,

                       Plaintiff,

v.                                                Criminal Case No. 15-20155
                                                  Honorable Linda V. Parker

DANA COOPER,

                Defendant.
__________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
          EARLY TERMINATION OF SUPERVISED RELEASE

      On May 7, 2015, Defendant pleaded guilty to one count of possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. 924(c)

and one count of being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g). This Court sentenced Defendant on August 26, 2015 to consecutive

terms of imprisonment of 60 months and 6 months, followed by a 2-year term of

supervised release. Defendant’s supervised release term commenced on December

27, 2019. On December 30, 2020, Defendant filed a pro se motion seeking early

termination of his supervised release pursuant to 18 U.S.C. § 3583(e). (ECF No.

14.) The government filed a response to the motion on January 13, 2021,
Case 4:15-cr-20155-LVP-MJH ECF No. 17, PageID.113 Filed 01/19/21 Page 2 of 3




indicating that it has no objection to the early termination of Defendant from

supervised revised. (ECF No. 16.)

       Pursuant to § 3583(e), a district court has the discretion to terminate a term

of supervised release after the defendant’s completion of one year of his or her

supervised release term. 18 U.S.C. § 3583(e)(1). The statute instructs that early

termination of supervised release should occur only when the defendant’s conduct

and the interests of justice warrant such action. Id. Here, Defendant has served

more than a year of his two-year term of supervised release. Defendant’s

probation officer informs the Court that Defendant has been extremely motivated

during his supervised releasing, reporting when instructed, maintaining

employment, and satisfying his fees in full. Defendant also has remained drug and

arrest free since his release.

       The requirements for early termination of Defendant’s supervised release as

set forth in § 3583(e) are satisfied as Defendant has served more than a year of his

supervised release term and the Court finds that the interests of justice are served

by now releasing Defendant from supervised release.

       Accordingly,

       IT IS ORDERED, that Defendant’s Motion for Early Termination of




                                           2
Case 4:15-cr-20155-LVP-MJH ECF No. 17, PageID.114 Filed 01/19/21 Page 3 of 3




Supervised Release pursuant to 18 U.S.C. § 3583(e) is GRANTED.

     IT IS SO ORDERED.
                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: January 19, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, January 19, 2021, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         3
